271 S.W.3d 27 (2008)
DEAN MACHINERY CO., Respondent,
v.
JOHN DEAN CONSTRUCTION, LLC, Dean A. Richman, Defendants; and
John E. Minturn, Appellant.
No. WD 68922.
Missouri Court of Appeals, Western District.
October 21, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 23, 2008.
John A. Maichel, Kansas City, MO., for appellant.
Linda S. Tarpley, Kansas City, MO., for respondent.
Before JOSEPH M. ELLIS, P.J., RONALD R. HOLLIGER and JOSEPH P. DANDURAND, JJ.
Prior report: Mo.Cir., 2007 WL 5446531.

ORDER
PER CURIAM:
John E. Minturn appeals from the judgment of the Circuit Court of Jackson County, Missouri, awarding damages plus attorneys' fees and costs for breach of contract in favor of Dean Machinery Company. Because a published opinion would have no precedential value, a memorandum *28 has been provided to the parties. The judgment is affirmed. Rule 84.16(b).